*334Supplemental Opinion on rehearing.
Bisi-ior, J.—
In a petition for rehearing complaint is made of the conclusion reached in the fourth paragraph of the original opinion. It is now insisted that, although the boy was outside the track rail when he was struck by the car, still, as he had immediately prior thereto crossed over the track, there was room for a finding that, had the car been provided with' a fender, he would have been caught up by such fender and the fatal accident thus have been averted. The possibility that the-accident might have taken such a turn may be conceded; this, of course, on the hypothesis that, as the boy passed over the track, the car was sufficiently close that the fender would have caught him. But there is no direct evidence to sustain such hypothesis. And if there was, it remains to be said that the record is free from error. Beading again the instructions given by the court, we are satisfied that they go as far as plaintiff had any right to expect. The jury was distinctly told that “ it was the duty of defendant to exercise ordinary care in equipping its car with such reasonable fenders or appliances that were at that time in general use in the operation of cars in similar localities to prevent injury to persons,- . . . and if you find that defendant was guilty of negligence in that respect, and that the said John F. Hanley was killed as a direct result thereof, . . . then the plaintiff is entitled to recover,” etc. Other instructions, explanatory of the subject and correct in principle, followed.
The petition for rehearing is denied, and the conclusion of the main opinion is adhered to. Affirmed.